COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-12-00612-CR


ANTHONY MARBLEY                                                     APPELLANT

                                        V.

THE STATE OF TEXAS                                                        STATE


                                    ------------

      FROM COUNTY CRIMINAL COURT NO. 2 OF DENTON COUNTY

                                    ------------

                           ABATEMENT ORDER

                                    ------------

      We have considered the appellant’s “Motion To Dismiss Appeal” filed by

Dominick J. Marsala, appellant’s retained counsel on November 22, 2013. The

motion is not signed by appellant as required by rule of appellate procedure

42.2(a). See Tex. R. App. P. 42.2(a). In an affidavit attached to his motion,

retained counsel stated that he has been unsuccessful in contacting his client by

phone since August 2013, and that appellant’s whereabouts are unknown.

      We abate the appeal and remand this case to the trial court. The trial court

shall immediately conduct a hearing with appellant present to:
      1.       Determine whether appellant desires to prosecute his appeal;

      2.       Determine whether appellant desires to proceed pro se;

      3.       If appellant desires to proceed pro se, admonish appellant of the
               dangers and disadvantages of self-representation in accordance
               with Faretta v. California, 422 U.S. 806, 835, 95 S. Ct. 2525, 2541
               (1975), and Hubbard v. State, 739 S.W.2d 341, 345 (Tex. Crim. App.
               1987);

      4.       Determine whether appellant is indigent. If appellant is determined
               to be indigent, ascertain whether counsel should be appointed to
               represent appellant and appoint counsel, if necessary; 1

      5.       If appellant desires to proceed pro se, determine whether that
               decision is competently and intelligently made; and

      6.       Take any other measures that the trial court deems necessary to
               insure appellant does not forfeit his right to appeal.

      The trial court shall file a record of the hearing in this court on or before

Monday, January 20, 2014. The record shall include a supplemental reporter’s

record and supplemental clerk’s record. Upon our receipt of the supplemental

record, the appeal of this cause shall be automatically reinstated without further

order. Appellant’s counsel’s motion will be ruled on at that time.

      The clerk of this court shall transmit a copy of this order to appellant, the

attorneys of record, the trial judge, the trial court clerk, and the court reporter.

      DATED December 19, 2013.

                                               PER CURIAM




           1
          If counsel is appointed to represent appellant, the supplemental
record shall reflect that counsel has been notified of the appointment.